The opinion of the court was delivered, October 27th 1870, by
Agnew, J.
— It was an error on part of the court to direct the award to be entered for the plaintiff, whether it be termed altering or construing the award. It was in fact, however, a dear-alteration. The arbitrators say expressly that after due deliberation they find for the defendant, and for this they gave a good reason. To put this reason in fewer words, they said that the defendant tendered the plaintiff $20, and brought the money into court, while he owed the plaintiff but $10.43. A tender is a good plea in bar, and if followed up protects the defendant. The admitted sum brought into court becomes the money of the plaintiff, and the verdict goes for the defendant, carrying with it a judgment for costs. The finding of the arbitrators on the plea of tender was right, therefore, and left the plaintiff his only remedy, to wit, to call for the money which the arbitrators can be compelled to pay into court for the use of the plaintiff. It does not appear that the defendant took away the money after the award, and if he did, the court can compel him by attachment to restore it.
The order of the court of May 30th 1870 is therefore reversed, and the entry of the award of May 13th 1870 restored with costs.